ORAL OPINION.
'When this case was called for argument, it was suggested that Air. Justice Wilder might be disqualified by reason of having been nominally of counsel of record as a member of the firm of Robertson & Wilder, which had been retained by defendants prior to his appointment to the bench, although having been of •counsel is not one of the grounds of disqualification set forth in section 84 of the Organic Act. Argument was heard upon '.this question, which was taken under consideration and decided .the next day as follows:
Frear, O.J.
In the case of Love v. Love, in regard to the ■suggestion that was made yesterday as to the disqualification •of Mr. Justice Wilder, the court is of the opinion that the mere fact that a member of the court has been of counsel, nominally, by reason of having been a member of a partnership which was *195retained in the matter, does not disqualify him, he having taken no active part in the case and not having advised in regard to the questions involved in the case. This is in the absence of any statutory or constitutional provision upon the subject. As to whether a member of the court would be disqualified by reason of having been of counsel if he had taken an active part in the matter and advised the client in regard to the questions in issue, the court expresses no opinion.
II. E. Highton for plaintiff.
A. G. M. Robertson for defendants.
Accordingly, the court holds that Mr. Justice Wilder is not disqualified in this case.